Citation Nr: 0806141	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-30 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, including as due to herbicide exposure.  

2.  Entitlement to service connection for a respiratory 
disorder, including as due to herbicide exposure, and/or 
mustard gas/lewisite exposure.  

3.  Entitlement to service connection for a heart disorder, 
including as due to herbicide exposure, and/or mustard 
gas/lewisite exposure.  

4.  Entitlement to service connection for hypertension, 
including as due to herbicide exposure, and/or mustard 
gas/lewisite exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from December 1973 to 
December 1976.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Muskogee, 
Oklahoma, VA Regional Office (RO).  

In connection with his appeal, the appellant testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in January 2008.  A transcript of the hearing 
has been associated with the claims file.  A VA Form 21-4138, 
executed in January 2008, reflects that the appellant waived 
initial agency of original jurisdiction (AOJ) consideration 
of additional evidence submitted at the hearing.  

The issues of entitlement to service connection for a 
respiratory disorder, a heart disorder, and hypertension are 
being remanded and are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT
1.  The appellant was exposed to Agent Orange while stationed 
on Johnston Island from June 1975 to July 1976.  

2.  The competent evidence establishes a current diagnosis of 
diabetes mellitus type II.  


CONCLUSION OF LAW

Diabetes mellitus type II is presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1131, 1116 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In 
this case, the appellant claim for diabetes mellitus is being 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.

Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset), porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  

Notwithstanding the provisions of §§ 3.307, 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant asserts that he incurred diabetes mellitus type 
II due to herbicide exposure in service.  Diabetes mellitus 
type II is a presumptive disease listed at 38 C.F.R. § 
3.309(e).  The Board notes that the appellant has limited his 
claim of exposure to herbicides to exposure on Johnston 
Island, obviating the need for a discussion of exposure 
elsewhere, to include the Republic of Vietnam.  

The service records document that the appellant was stationed 
on Johnston Island from June 1975 to July 1976.  In support 
of his claim, the appellant submitted a letter from the 
Department of the Army, dated in May 1975, welcoming him to 
his assignment to the 267th Chemical Company on Johnston 
Island.  An orientation packet notes that the mission of the 
267th Chemical Company, noted to also be known as "Red Hat," 
was to provide for the storage, maintenance, security, 
issuance, and surveillance of chemical munitions.  

In a July 2005 statement in support of the claim, the 
appellant stated that upon arriving on Johnston Island, he 
was provided with a gas mask, and that on his way to his 
guard post every day, he passed by oxidizing drums of Agent 
Orange.  In correspondence received from a fellow service 
member in July 2005, the individual noted that during his 
service on Johnston Island from July 1975 to August 1976, he 
observed hundreds of barrels of Agent Orange that were stored 
in 50-gallon drums in an open air compound in close proximity 
to the post and barracks.  It was noted that the barrels 
appeared to have been "oxidized" as a result of exposure to 
the salt water surrounding the island, and that on two or 
three occasions, alerts of possible wind shifts were issued 
nearly causing the island to be evacuated during monsoon 
season.  

In the September 2006 VA Form 9, the appellant stated that 
his sleeping quarters were located in close proximity to the 
area in which many barrels of Agent Orange were stored, that 
he worked as a security guard at the chemical company 
patrolling storage areas by foot, and that he observed 
barrels of Agent Orange leaking.  Transcript at 4-8 (2008).  
The appellant provided sworn testimony to the effect that his 
company commander told him that the barrels contained Agent 
Orange.  Id. at 13.  

Also submitted in support of the claim, are several articles 
printed from the internet, to include one entitled Johnston 
Atoll, with information noted to have been compiled from 
United States government publications.  One article notes 
that after WW II, Johnston Island had been the site of the 
Johnston Atoll Chemical Agent Disposal System (JACADS).  It 
was noted that after 1962, radioactive debris and soils were 
placed in a 25-acre landfill on the Island, along with 
residue from Agent Orange containers returned from Vietnam 
after the war.  Another article notes that the island had 
been contaminated by Agent Orange.  

Regarding the alleged exposure on Johnston Island, 
Congressman Lane Evans, the Ranking Democratic Member on the 
House Committee on Veterans' Affairs, sought establishment of 
a presumption of herbicide exposure for all veterans who 
served on Johnston Island in the North Pacific between 1971 
and 1977.  In a November 19, 2004 letter, former VA Secretary 
Anthony Principi advised Congressman Evans that the 
presumption of exposure was not warranted for veterans who 
served on Johnston Island.  That determination was based on 
an analysis that indicated that the government's storage of 
herbicides on Johnston Island did not raise the same 
identification concerns as presented in Vietnam.  Rather, 
Secretary Principi stated that the storage of herbicides on 
Johnston Island was more closely associated with the storage 
of herbicides at military installations in the United States 
and the spraying that occurred along the Korean DMZ in the 
late 1960s.  Secretary Principi added that very few veterans 
who served on Johnston Island had duties that involved the 
direct handling of herbicides.  Accordingly, for veterans who 
served on Johnston Island in the North Pacific between 1971 
and 1977, exposure to herbicides must be verified through 
evidence developed during the adjudication of the claim; a 
presumption of herbicide exposure has not been established by 
VA.  

In the present case, the Board finds that there is sufficient 
verification that the appellant was exposed to Agent Orange 
while stationed on Johnston Island.  As noted above, the 
service records show that the appellant was stationed on 
Johnston Island from June 1975 to July 1976.  The evidence in 
this case, to include the articles and buddy statement 
submitted by the appellant, coupled with the appellant's 
credible testimony and other evidence of record, tends to 
establish the presence of Agent Orange on Johnston Island.  
The fact that the appellant was stationed on Johnston Island 
where Agent Orange herbicide was present would strongly 
suggest that he was, in fact, exposed to such herbicides.

The fact and circumstances of the present case are similar to 
the facts and circumstances in Pentecost v. Principi, 16 Vet. 
App. 124, 128 (2002) and Suozzi v. Brown, 10 Vet. App. 307 
(1997).  In Pentecost and Suozzi, the Court provided specific 
guidance for the adjudication of post traumatic stress 
disorder claims when the claimed stressor is exposure to 
enemy fire.  See Pentecost, supra; Suozzi, supra.

In Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court held 
that by requiring corroboration of every detail, including 
the veteran's personal participation, VA had defined 
"corroboration" too narrowly.  Id. at 311.  In Suozzi, the 
Court found that a radio log, which showed that the 
claimant's company had come under attack, was new and 
material evidence to warrant reopening a claim of service 
connection for post traumatic stress disorder, despite the 
fact that the radio log did not identify the veteran's 
participation.  The Court further stressed that the evidence 
favorably corroborated the veteran's alleged in-service 
stressor.  Id.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court reaffirmed its holding in Suozzi.  In that case, 
the Court stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that the claimant's 
presence with his unit at the time that the attacks occurred 
corroborated his statement that he experienced such attacks 
personally, and thus, his unit records were clearly credible 
evidence that the rocket attacks that he alleges occurred 
did, in fact, occur.  Id. at 128-129.

These cases, taken together, stand for the proposition that 
if a veteran may be placed in the vicinity of a documented 
incident, it is not necessary that his exact location be 
pinpointed.  The Court has expressly held that a veteran need 
not prove "every detail" of an alleged stressor under such 
circumstances.  In both of those cases, the existence of the 
claimed events was confirmed by official sources, as was the 
involvement of the veteran's unit; only the veteran's 
individual involvement was questioned.  The Court has held 
that corroboration of every detail of a claimed stressor, 
including the appellant's personal participation, is not 
required; rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).

In the present case, while the appellant has not established 
that he was personally exposed to the herbicide agents, there 
is sufficient evidence to imply that the appellant was at 
least in the vicinity of the Agent Orange herbicide.  The 
evidence of record establishes that the appellant was on 
Johnston Island and that there were at least residuals of 
Agent Orange on Johnston Island and/or Agent Orange was 
stored on the island.  Applying the reasoning of Pentecost 
and Suozzi, supra, the Board finds that this evidence tends 
to establish that the appellant was exposed to herbicide 
agents while serving on Johnston Island.  Thus, having 
resolved doubt in favor of the appellant, the Board concludes 
that there is sufficient verification that the appellant was 
exposed to herbicide agents on Johnston Island.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, diabetes mellitus type II 
shall be service-connected if there is competent evidence 
that the diabetes mellitus type II became manifest to a 
degree of 10 percent or more any time after service.  38 
C.F.R. § 3.307(a)(6)(ii).  There is competent evidence that 
the diabetes mellitus type II manifested to a degree of 10 
percent or more after service.  VA treatment records, dated 
in February 2001, show a diagnosis of diabetes mellitus, type 
II, with an onset in January 2001 and treatment for such 
thereafter.  

In conclusion, the Board finds that there is sufficient 
evidence which verifies that the appellant was exposed to 
Agent Orange while stationed on Johnston Island and there is 
competent evidence of diabetes mellitus type II manifested to 
a compensable degree after service.  Therefore, the Board 
finds that the evidence is in favor of the claim.  
Consequently, the benefits sought on appeal are granted.  


ORDER

Service connection for diabetes mellitus type II is granted.  


REMAND

The appellant claims entitlement to service connection for a 
lung disorder that allegedly developed secondary to his 
exposure to nerve gas while serving on Johnston Island from 
June 1975 to July 1976.  A May 1975 letter to the appellant 
from his Commander notes that the primary mission on Johnston 
Island consisted of maintaining a forty-one acre chemical 
munitions storage area, called Red Hat, having forty-three 
storage structures containing about 13,000 tons of munitions.  
At the hearing, he testified that while serving on Johnston 
Island, his duties included guarding an enclosure in which 
nerve gas was stored.  Transcript at 13.  He noted that in 
order to determine if there was a leak, a rabbit would be 
placed in the enclosure before each unit entered the 
enclosure, and if there was a leak, the rabbit would either 
die or it would have some other observable physiological 
reaction.  Id. at 14.  

The appellant's service personnel records confirm that he 
served on Johnston Island as a military policeman, with 
duties involving the storage of chemical weapons.  The 
question thus becomes whether the appellant has a lung 
disorder that relates to these operations.

The Board notes that at service entrance in December 1973, 
and on examination in August 1975 at the Johnston Island 
hospital, the heart, and chest and lungs were normal.  A 
chest x-ray examination in August 1975 was normal.  In 
September 1976, complaints were noted to include wheezing.  
An October 1976 treatment record reflects complaints of 
recurrent edema of subcutaneous tissue on the hand and feet 
for approximately six months.  The examiner noted that the 
appellant had been to Johnston Island.  The impressions 
included angroedema and rule out an inhalation deficiency.  
The November 1976 separation examination report shows that 
the heart, and chest and lungs were normal.  

A private record of treatment, dated in February 1998, shows 
impressions consistent with bronchitis of the right 
peribronchial area, and acute bronchitis, contusion of the 
right chest wall, and left anterior vesicular block - 
abnormal echocardiogram (EKG).  

The impression of an August 2004 chest x-ray examination was 
no active lung disease.  The cardiac silhouette was noted to 
be normal in size, and mediastinal and hilar shadows were 
unremarkable.  COPD was noted.  The bones were noted to 
appear intact and no significant change since the previous 
examination on December 18, 2001 was noted.  The Board notes 
that the December 18, 2001 VA x-ray examination report has 
not been associated with the claims file.  

The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  In cases involving alleged 
exposure to nerve gas, specifically, nitrogen, sulfur 
mustard, and Lewisite, service connection may be presumed if 
the veteran experienced:  (1) Full body exposure; (2) to the 
specified vesicant agent; (3) during active military service; 
and (4) the subsequent development of certain specified 
conditions, including bronchitis and chronic obstructive 
pulmonary disease.  38 C.F.R. § 3.316 (2007).  

VA's duty to assist includes providing the claimant a medical 
examination or obtaining a medical opinion when an 
examination or opinion is necessary to make a decision on a 
claim.  In this case, such an examination is necessary. 

Lastly, the Board notes that the AOJ issued a supplemental 
statement of the case in August 2007 based on the appellant's 
submission of additional evidence.  Under the Reasons and 
Bases portion pertaining to issues 2 & 3, the AOJ stated that 
service connection for diabetes mellitus was denied.  Issues 
2 & 3, however, as listed on the title page of the 
supplemental of the statement of the case and as reflected in 
the headings of issues 2 & 3, pertain to service connection 
for a heart disorder and hypertension, respectively.  Further 
development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the service 
department and any other appropriate 
authority for the purpose of obtaining 
additional information on the operation of 
Red Hat on Johnston Island.  The AOJ 
should specifically ask the service 
department to identify the types of nerve 
gas, including, if appropriate, sulfur 
mustard, nitrogen, Lewisite, and/or 
nitrogen mustard, stored at Johnston 
Island between June 1975 and July 1976.  
The AOJ should make a determination as to 
whether the appellant had exposure to any 
of the above and if so, identify the type 
of exposure, e.g., full body exposure.  

2.  The AOJ should attempt to associate 
the December 18, 2001 x-ray examination 
report with the claims file.  



3.  The AOJ should schedule the appellant 
for a VA examination with a physician who 
specializes in respiratory disorders to 
determine the nature and etiology of any 
respiratory disorder identified.  The 
claims file should be made available for 
review and the examiner's attention should 
be directed to this remand.  All necessary 
tests should be conducted.  The AOJ should 
request that the examiner provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that any identified 
respiratory/lung disorder is related to 
service, including exposure to nerve gas 
and/or any in-service manifestations, such 
as wheezing.  A complete rationale should 
accompany all opinions provided.  

4.  In light of the above, the AOJ should 
readjudicate the claims.  If any of the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should 
be issued, with reference to the relevant 
disorders, to include a heart disorder and 
hypertension, under the appropriate 
headings.  The appellant should be 
afforded a reasonable period of time in 
which to respond to any supplemental 
statement of the case issued.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


